ORDER

Per Curiam
Upon consideration of the motions for a temporary restraining order, the opposition thereto, and the reply; the motion for summary affirmance, the opposition thereto and motion to strike, and the reply; and the emergency motion to reverse sale, the response thereto, and the reply, it is
ORDERED that' the motion to ' strike the motion for summary affirmance be denied. The motion for summary affirmance was timely filed. It is
FURTHER ORDERED that the motion for summary affirmance be granted. The merits of the parties’ positions are so clear as to warrant summary action. See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). Appellants’ discrimination claims have already been resolved by a final order of the District Court for the Eastern District of North Carolina, and are therefore barred under the doctrine of res judicata. See Smalls v. United States, 471 F.3d 186, 192 (D.C. Cir. 2006). Furthermore, appellants opted out of the class action in Pigford v. Glickman, and they are therefore not entitled to the benefits of the consent decree entered in that case. See Wise v. Glickman, 257 F.Supp.2d 123, 129 (D.D.C. 2003) (“Eddie Wise [and] Dorothy Monroe-Wise ",.. opted out of the Pigford class.”). Finally, neither Section 741 of the 1999 Omnibus Consolidated and Emergency Supplemental Appropriations Act (112 Stat. 2681) nor 7 C.F.R. § 766.358 entitles appellants to the'relief they seek. It is
FURTHER ORDERED that the motions for a temporary restraining order and the emergency motion to reverse sale be dismissed as moot.
Pursuant to D.C. Circuit Rule 26, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days' after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.